   8:15-cr-00023-JFB-TDT Doc # 33 Filed: 10/02/20 Page 1 of 5 - Page ID # 136




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                8:15CR23

       vs.
                                                     MEMORANDUM AND ORDER
RAYMOND A. VANVALKENBURG,

                      Defendant.


       This matter is before the Court on the defendant’s pro se motion to vacate, set

aside, or correct a sentence under 28 U.S.C. § 2255, Filing No. 32. The United States

Court of Appeals for the Eighth Circuit directed this Court to allow Vanvalkenburg to file

an initial habeas corpus petition. Filing No. 30.

       Under 28 U.S.C. § 2255, “[a] prisoner in custody under sentence . . . claiming the

right to be released upon the ground that the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to

impose such sentence ... or is otherwise subject to collateral attack, may move the court

which imposed the sentence to vacate, set aside or correct the sentence.” 28 U.S.C. §

2255(a). Section 2255 is intended to provide federal prisoners a remedy for jurisdictional

or constitutional errors. Sun Bear v. United States, 644 F.3d 700, 704 (8th Cir. 2011).

       The Rules Governing Section 2255 Proceedings for the United States District

Courts (“2255 Rules”), provide that the court must perform an initial review of the

defendant’s § 2255 motion. See 28 U.S.C. § 2255, Rule 4(b). The rules provide that

unless “it plainly appears from the face of the motion and any annexed exhibits and the




                                             1
   8:15-cr-00023-JFB-TDT Doc # 33 Filed: 10/02/20 Page 2 of 5 - Page ID # 137




prior proceedings in the case that the movant is not entitled to relief in the district court,”

the court must order the United States Attorney to respond to the motion. Id.

       The record shows that the defendant was charged in an indictment with three

counts: Count I charged that he knowingly and intentionally possessed with intent to

distribute 5 grams or more of methamphetamine (actual),in violation of 21 U.S.C. §

841(a)(1) and 841(b)(1); Count II charged that he used and carried a firearm during and

in relation to and possessed a firearm in furtherance of the drug trafficking crime charged

in count I, in violation of 18 U.S.C. § 924(c)(1)(A); and Count III charged that having been

earlier convicted of a violent felony, to wit: attempted burglary, he knowingly possessed

a firearm, in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2). Filing No. 1, Indictment.

Pursuant to a plea agreement, he entered a plea of guilty to Counts I and II and the

government agreed to dismiss Count III. Filing No. 21, Plea Agreement; Filing No. 24,

text minute entry. The conviction on Count I carried a mandatory minimum sentence of

five years and the conviction on Count II is required to be consecutive to the sentence on

any other count. Filing No. 21, Plea Agreement at 2-3. He was sentenced to 77 months

on the drug count, which represented the low end of the sentencing guidelines

recommendation, and to five consecutive years on the firearm count, which was the

mandatory minimum sentence.         Filing No. 25, Judgment; Filing No. 27, Presentence

Investigation Report (Sealed) at 24-26.

       In his pro se § 2255 motion, the defendant challenges his conviction and sentence

under United States v. Davis, 139 S. Ct. 2319, 2323 (2019) (finding the residual clause

of § 924(c)(3)(B) unconstitutionally vague) and Mathis v. United States, 136 S. Ct. 2243,

2253 (2016) (invalidating Iowa burglary offense as a predicate violent felony under the



                                              2
   8:15-cr-00023-JFB-TDT Doc # 33 Filed: 10/02/20 Page 3 of 5 - Page ID # 138




Armed Career Criminal Act).       He also alleges the government breached its plea

agreement and contends he is factually innocent of the drug trafficking offense.

        The Eighth Circuit has clearly held that § 924(c) defines multiple offenses, and

not just multiple means of committing a single offense. United States v. Williams, 926

F.3d 966, 970 (8th Cir. 2019). The § 924(c) offense of possessing firearms in connection

with a drug-trafficking crime is separate from the § 924(c) offense of possessing firearms

in connection with crimes of violence. Id.

       In this case, there is no doubt that Vanvalkenburg was charged with and convicted

of the § 924(c) offense of using and carrying a firearm in relation to, or possessing a

firearm in furtherance of, a drug-trafficking crime, not a crime of violence. No definitions

for "crimes of violence" were implicated and no prior conviction was used to enhance the

defendant’s sentence. The only count that arguably could have been affected by the

recent Supreme Court opinions—in that it involved a prior conviction for burglary—was

dismissed pursuant to the plea agreement. Therefore, the Davis and Mathis decisions

are inapplicable here and Vanvalkenburg’s claim fails. The Court finds it appears plainly

from the face of the motion and the record that Vanvalkenburg is not entitled to relief, and

his motion is subject to dismissal under Rule 4(b) of the Rules Governing Section 2255

Proceedings.

       Vanvalkenburg’s contentions that the government breached the plea agreement

and that he is factually innocent of the drug-trafficking offense are tied to his unavailing

theory and are similarly lacking in merit. At the time of his arrest, while taking him into

custody, law enforcement officers found a baggie of 8.5 grams of methamphetamine that

he had thrown on the floor of the cruiser. On his person, officers found a defaced firearm,



                                             3
   8:15-cr-00023-JFB-TDT Doc # 33 Filed: 10/02/20 Page 4 of 5 - Page ID # 139




$984 in cash and burglary tools. The government had additional evidence of controlled

buys of illegal drugs. The defendant may have decided to plead guilty primarily to avoid

the onerous potential sentence associated with conviction as a recidivist under Count III.

However, he admitted under oath that he possessed with the intent to distribute 5 grams

or more of actual methamphetamine and carried a firearm during and in relationship to

that crime and there can be no doubt of his guilt. For the reasons set forth above, the

Court concludes that the petitioner is not entitled to post-conviction relief pursuant to 28

U.S.C. § 2255.

       Vanvalkenburg must make a substantial showing of the denial of a constitutional

right in order to be granted a certificate of appealability in this case. See Miller-El v.

Cockrell, 537 U.S. 322 (2003). “A substantial showing is a showing that issues are

debatable among reasonable jurists, a court could resolve the issues differently, or the

issues deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) .

The Court does not believe that reasonable jurists might find the Court's assessment of

the petitioner's claims for relief pursuant to 28 U.S.C. § 2255 debatable or wrong for

purposes of issuing a certificate of appealability under 28 U.S.C. § 2253(c)(1).

Vanvalkenburg has failed to make a substantial showing that he has been denied a

constitutional right.   See Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir.1997).

Accordingly,

       IT IS HEREBY ORDERED that

       1.      The defendant’s motion to vacate, set aside, or correct a sentence under

               28 U.S.C. § 2255 (Filing No. 32) is denied.

       2.      No certificate of appealability will issue.



                                               4
8:15-cr-00023-JFB-TDT Doc # 33 Filed: 10/02/20 Page 5 of 5 - Page ID # 140




   3.    A judgment of dismissal will issue.

   Dated this 2nd day of October, 2020.



                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge




                                          5
